              Case 2:16-cr-00007-KS-MTP Document 383 Filed 06/08/21 Page 1 of 2
            Case: 21-60425   Document: 00515892102 Page: 1 Date    Filed:STATES
                                                                 UNITED    06/08/2021
                                                                                DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                         FILE D
                          United States Court of Appeals
                               for the Fifth Circuit A JunJ 08 2021, C            RTHUR        OHNSTON            LERK
A True Copy                                     ___________                      United States Court of Appeals
                                                                                          Fifth Circuit
Certified order issued Jun 08, 2021
                                                                                        FILED
                                                 No. 21-60425                        June 8, 2021
Clerk, U.S. Court of Appeals, Fifth Circuit     ___________
                                                                                   Lyle W. Cayce
                 United States of America,                                              Clerk


                                                                          Plaintiff—Appellee,

                                                     versus

                 Charles Bolton; Linda Bolton,

                                                           Defendants—Appellants.
                                    ____________________________

                                  Appeal from the United States District Court
                                    for the Southern District of Mississippi
                                            USDC No. 2:16-CR-7-1
                                            USDC No. 2:16-CR-7-2
                                   ____________________________

                 CLERK’S OFFICE:
                         Under 5th Cir. R. 42.3, the appeal is dismissed as of June 8,
                 2021, for want of prosecution.       The appellants failed to timely
                 order transcript and make financial arrangements with court reporter.
  Case 2:16-cr-00007-KS-MTP Document 383 Filed 06/08/21 Page 2 of 2
Case: 21-60425   Document: 00515892102 Page: 2 Date Filed: 06/08/2021

                             No. 21-60425




                                       LYLE W. CAYCE
                                       Clerk of the United States Court
                                       of Appeals for the Fifth Circuit


                              By: _________________________
                                     Mary C. Stewart, Deputy Clerk

                   ENTERED AT THE DIRECTION OF THE COURT




                                  2
